Citation Nr: 0925332	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  09-03 009	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the Veteran's income was excessive for receipt of 
non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.W. Kim



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied the Veteran's claim 
for non-service connected pension due to excessive income.  
The Veteran perfected an appeal of this determination to the 
Board.

In a November 2008 rating decision, the RO determined that 
new and material evidence to reopen the claims for service 
connection for residuals of immersion foot, hearing loss, and 
for tinnitus had not been submitted.  Although the Veteran 
initiated an appeal of these determinations, he did not 
perfect an appeal by filing a substantive appeal.  In this 
regard, in the January 2009 VA Form 9 perfecting his appeal 
of the issue on non-service connection pension benefits due 
to excessive income, he stated that he was dropping the other 
claims.  As such, the sole issue remaining on appeal is as 
listed on the title page.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
October 1940 to June 1945.

2.	On June 18, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran that a withdrawal of the appeal, concerning 
whether the Veteran's income was excessive for receipt of 
non-service connected pension benefits, is requested.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal, concerning the 
issue of whether the Veteran's income was excessive for 
receipt of non-service connected pension benefits, by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the Veteran or by 
his (or her) authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal concerning whether 
the Veteran's income was excessive for receipt of non-service 
connected pension benefits, and it is dismissed.


ORDER

The appeal is dismissed.




		
Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



